Citation Nr: 1513744	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  12-30 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for hiatal hernia with gastroesophageal reflux disease (GERD) and post-operative scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from May 1966 to February 1970.	

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  By that decision, a noncompensable rating was continued for the Veteran's hiatal hernia with GERD and post-operative scar.  Thereafter, by a March 2012 decision, the RO increased the disability rating to 10 percent, effective June 21, 2010.  As the Veteran has contended that this disability warrants a higher disability rating, the issue remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes the Veteran has been separately service connected for an abdominal incisional hernia and Barrett's esophagitis; both as secondary to the service-connected hiatal hernia with GERD and post-operative scar.  Those ratings have not been appealed and are not before the Board.


FINDING OF FACT

The Veteran's hiatal hernia with GERD has been manifested by reflux that is controlled with medication; he has not been shown to have persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, which is productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the hiatal hernia with GERD and postoperative scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code 7346 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and his representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran was given the required notice in a letter dated in October 2011.  

The Board also finds that the duty-to-assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional relevant evidence.  In October 2011, VA obtained a VA examination that included findings necessary to apply the pertinent rating criteria.  Thus, the Board finds that VA has satisfied the duty-to-assist provisions of the law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran's service-connected hiatal hernia with GERD has been evaluated as 10 percent disabling since June 21, 2010.  The disability has been rated by the RO under 38 C.F.R. § 4.114, Diagnostic Code 7346 for hiatal hernia.  

The Veteran contends that the severity of his hiatal hernia with GERD warrants a higher evaluation than the currently assigned 10 percent. 

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2014).  Thus, a single evaluation must be assigned under the diagnostic code that reflects the predominant disability picture.  38 C.F.R. § 4.114.

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342 and 7345 to 7348, inclusive, are not to be combined with each other.  Rather, a single evaluation is to be assigned under the DC reflecting the predominant disability picture with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.114 (2014).

Here, symptoms of the hiatal hernia and GERD, considered collectively, are contemplated in the 10 percent evaluation assigned the Veteran's digestive system disability.  To be assigned the next higher evaluation (30 percent) under DC 7346, the evidence must show persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  (The currently assigned 10 percent evaluation reflects two or more of the symptoms for the 30 percent evaluation, but of less severity.)  38 C.F.R. § 4.114, DC 7346 (2014).  See also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding instead that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria listed in the 30 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

A 60 percent evaluation is assignable for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Diagnostic Code 7346.

The probative medical records in the Veteran's file include an October 2011 report of VA examination and VA treatment records.  

A January 2010 VA treatment record shows that the Veteran's GI system revealed no reflux, nausea, or vomiting, no diarrhea or constipation, and no blood in the stool.  He denied experiencing any pain.

A June 2010 upper endoscopy obtained upon VA treatment showed a 4 centimeter hiatal hernia.

During the October 2011 VA examination, the Veteran reported taking Prilosec and Zantac.  He denied dysphagia or pyrosis.  He was not having any regurgitation.  He was not having any substernal pain related to his hiatal hernia.  His sleep was not disturbed because of his stomach.  There was no evidence of weight loss or anemia.  He was noted to have gained six pounds within the last year.  There was no melena, nausea, or vomiting.  The Veteran reported having reflux symptoms while lying down, but not while standing up.  He was not experiencing any esophageal strictures, cardiospasms, or acolasia.  Physical examination revealed an abdominal vertical scar from his past fundoplication that was 17 centimeters in length from about the Xiphoid down to the umbilicus.  It was 17 centimeters in length and 1.5 centimeters at its widest portion in the mid-section.  On the right upper side of the Veteran's abdomen was a 5x3 centimeter herniation and on the right lower side, he had a 9x5 centimeter herniation.  The Veteran wore an abdominal binder as protection.  The Veteran's abdominal scar was nontender.  It was adherent in the central portion.  It was not elevated or depressed.  The Veteran did have some functional limitation in that he had two associated incisional hernias that were still present.   There was no skin breakdown.  The scar was adherent in the central area.  The only irregularity noted to the scar was that the Veteran had an incisional hernia on either side of it.  The scar itself was hypopigmented.  It was a shade of white in color, and flexible.  The examiner indicated that if the scar were normally in a visual spot it would be disfiguring but because it was in the abdomen area it was not considered disfiguring.  The abdomen itself was soft.  The Veteran had mild obesity and the two incisional hernias were reducible.  The examiner also noted the results of a recent complete blood count (CBC) which were normal.  He also acknowledged the Veteran's treatment at the Pittsburg VA Medical Center (VAMC) where he recently had an esophagogastroduodenoscopy (EGD) and upper GI studies completed.  The Veteran's esophageal condition was not affecting his ability to work.  He was diagnosed with hiatal hernia with GERD, Barrett's esophagitis, and abdominal incisional hernia.  

A May 2012 VA treatment record reflects that the Veteran had no constipation, no diarrhea, no weight loss or gain, and a history of GERD.  A February 2013 VA treatment record shows that the Veteran had no GI symptoms.  In October 2013, the Veteran underwent an incisional hernia repair with mesh at the Pittsburg VAMC.  He reported no nausea or vomiting, and no constipation.  He wore an abdominal binder at all times to prevent pain at hernia sites.  A November 2013 VA treatment record shows that the Veteran's GI system revealed no dyspepsia, nausea, vomiting, melena, hematochezia, or change in bowel habits.  A January 2014 VA treatment record reflects the Veteran's history of ventral hernia repair in October 2013.  He was noted to have tolerated the procedure well.  He was observed to be obese and wearing an abdominal binder.

The Board finds that the Veteran meets the criteria for a 10 percent disability evaluation throughout the rating period on appeal, but the criteria for a rating in excess of 10 percent for hiatal hernia with GERD have not been met.  See 38 C.F.R. § 4.114, DC 7346.  Although the Veteran has received treatment for his hiatal hernia with GERD, the evidence shows that the problem has not been manifested by symptoms of dysphagia, pyrosis, and regurgitation, productive of considerable impairment of health, material weight loss, hematemesis or melena.  In fact, he more often had no GI symptoms and the August 2013 VA treatment record noted that his hernia did not seem to have changed much.  He also reported taking medication to control his reflux symptoms.  Thus, a 10 percent rating for hiatal hernia best approximates the disability picture throughout the rating period on appeal.

In reaching this determination, the Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran could not receive a higher rating under an analogous rating code.  See 38 C.F.R. § 4.114.  There is no evidence of other gastrointestinal related conditions or symptoms that he has not already been service connected for.  See VA Treatment, VA Examination.

Regarding the Veteran's abdominal scar, the Board finds there is no basis for a separate rating in this case.  There is no evidence that the Veteran's scar is deep, associated with any underlying soft tissue damage, and unstable.  There was also no evidence of skin ulceration or breakdown over the scar.  In fact, as noted above, the October 2011 VA examiner found the Veteran's scar to be hypopigmented, but not painful, not disfigured, and not causing limited motion or tenderness to palpation.  The Veteran's scar has similarly been found to measure at the most, 17 centimeters in length.  Additionally, the Veteran's scar has not been noted to cause any limitation of function.  Therefore, a compensable evaluation for a scar is not warranted under 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (both prior to and since October 23, 2008).  (The incisional hernias were addressed separately by the RO and the rating for an incisional hernia is not now before the Board.)

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's hiatal hernia are fully contemplated by the schedular rating criteria. Specifically, though not shown, the symptoms of regurgitation, dysphagia, and pyrosis have been contemplated by the rating criteria.  Additional symptoms, such as general discomfort were considered, but the Veteran's overall disability picture has not met the level of severity required for a higher rating.   Therefore, the rating schedule is adequate to evaluate his disability.  There are no symptoms that have not been addressed by the pertinent rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.


ORDER

A rating in excess of 10 percent for hiatal hernia with GERD and post-operative scar is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


